Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 6/8/2022.  As directed by the amendment, claim 13 has been amended and no claims have been added or canceled. Thus, claims 1-20 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
The terminal disclaimer filed on 6/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,695,520 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose a portable oxygen concentrator having a platform comprising a housing, a controller, a user interface, at least one compressor, at least one air control valve, and at least two adsorbers configured to be user replaceable, “wherein the at least two adsorbers are configured to mate with the platform; and wherein the at least two adsorbers are attached together; and a retention mechanism accessible to the exterior of the platform; wherein the retention mechanism mates the at least two adsorbers to the platform; wherein the retention mechanism is at least one of tool or hand operable” (claim 1, In. 32-39).
The closest prior art of record is Deane et al (2005/0072426).
While Deane discloses a portable oxygen concentrator comprising: (1) a platform comprising a housing, controller, user interface, compressor, air control valve, oxygen delivery apparatus, and an adsorber receptacle, (2) at least two adsorbers configured to be user replaceable and attached together, and (3) columns having top ends and bottom ends, Deane does not disclose “a retention mechanism accessible on the exterior of the platform, wherein the retention mechanism mates the at least two adsorbers to the platform, wherein the retention mechanism is at least one of tool or hand operable.” Therefore, since none of the prior art of record discloses all the structure and function as recited in the claims, the application is in condition for allowance.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785